Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-23-2007

Holpp v. Integrated Comm Corp
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1234




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Holpp v. Integrated Comm Corp" (2007). 2007 Decisions. Paper 1755.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1755


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                      No. 06-1234


                                    LINDA HOLPP,

                                       Appellant,

                                            v.

                    INTEGRATED COMMUNICATIONS CORP.,

                                        Appellee



                   On Appeal from the United States District Court
                              for the District of New Jersey
                                    (No. 03-CV-3383)
                   District Judge: The Honorable William G. Bassler



                      Submitted Under Third Circuit LAR 34.1(a)
                                 November 28, 2006

                    Before: FUENTES and GARTH, Circuit Judges,
                             and POLLAK,* District Judge.
                               (Filed: January 23, 2007)
                                   ______________

                              OPINION OF THE COURT

                                   _______________

POLLAK, District Judge.
      *
       Honorable Louis H. Pollak, Senior District Judge for the United States District
Court of the Eastern District of Pennsylvania, sitting by designation.
       Plaintiff-appellant Linda Holpp appeals from the District Court's grant of summary

judgment in favor of defendant-appellee Integrated Communications Corporation (ICC)

on Holpp’s claims under the Family and Medical Leave Act (FMLA), codified at 29

U.S.C. § 2601, et seq. We will affirm.



I.     Background

       Because we write primarily for the parties, we summarize only the essential facts.

ICC is an advertising agency that, at the time of Holpp’s termination, employed Holpp as

a Senior Vice President, Group Account Supervisor. Holpp worked exclusively on ICC’s

Aventis Pasteur (Aventis) account, developing new business pitches and projects, serving

as ICC’s primary contact person for all Aventis-related issues, and otherwise overseeing

all work done by ICC on behalf of Aventis.

       On or about September 9, 2002, Holpp began to experience difficulties working as

a result of injuries she had sustained in a car accident some years earlier. While Holpp

informed an ICC supervisor about these issues, she did not stop performing the tasks

associated with her position. Instead, Holpp worked from home, continuing to

correspond with employees of ICC and Aventis, and to incur business-related expenses.

On October 2, Holpp sent her ICC supervisors an email stating that she could no longer

help out from home and asking them to send her disability leave forms. On October 7,

Holpp received forms providing her with FMLA leave as of October 1, 2002. Holpp



                                             2
returned to work on December 16, 2002 and was terminated by ICC on that same day.

       On July 7, 2003, Holpp filed a complaint alleging that ICC had violated the

FMLA by interfering with her exercise of FMLA rights and failing to reinstate her to the

same or an equivalent position when she returned from leave. After discovery closed,

ICC filed a motion for summary judgment and Holpp filed a motion for partial summary

judgment on her interference claim. The District Court denied Holpp’s motion for partial

summary judgment, granted ICC’s motion for summary judgment, and entered a final

judgment in favor of ICC. We review the District Court’s decision pursuant to 28

U.S.C. § 1291.



II.    Analysis

       In reviewing a district court’s grant of summary judgment, we exercise plenary

review. Fed. Home Loan Mortg. Corp. v. Scottsdale Ins. Co., 316 F.3d 431, 443 (3d Cir.

2003). Summary judgment is appropriate only if the record establishes that “there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as

a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Fed. R. Civ. Pro. 56

(c). When making this determination, we view the facts in the light most favorable to the

party opposing the motion. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

       FMLA § 2615(a)(1) makes it “unlawful for any employer to interfere with,

restrain, or deny the exercise of” any right provided by the FMLA. To establish an



                                             3
interference claim,“the employee only needs to show that he was entitled to benefits

under the FMLA and that he was denied them.” Sommer v. The Vanguard Group, 461

F.3d 397, 399 (3d Cir. 2006). Holpp claims that ICC interfered with her exercise of

rights guaranteed by FMLA § 2612(a)(1) by failing to grant her FMLA leave when she

requested it. On appeal, she argues that the District Court erred by not analyzing this

claim under Shtab v. The Greate Bay Hotel and Casino, 173 F.Supp.2d 255, 268 (D.N.J.

2001) and Williams v. Shenango, Inc., 986 F.Supp 309, 320 (W.D.Pa. 1997), which ruled

that an employer’s request for an employee to delay taking FMLA leave can constitute

interference in violation of FMLA § 2615. The District Court found no evidence (a) that

ICC ever suggested to Holpp that she could not take FMLA leave, or (b) that Holpp

apprised ICC of her need for leave prior to October 2, 2002—at which point ICC granted

her request. We discern no clear error with these findings. Hence we conclude that

Shtab and Williams are inapposite, and that the District Court properly held that ICC was

entitled to judgment as a matter of law on Holpp’s interference claim.

       Holpp also contends that ICC violated FMLA § 2614(a)(1) by failing to reinstate

her to the same or an equivalent position of employment when she returned from her

FMLA leave. However, as we have noted, the right to reinstatement

       does not entitle a restored employee to a right, benefit or position to which the
       employee would not “have been entitled had the employee not taken the leave.” 29
       U.S.C. § 2614(a)(3)(B). Thus, for example, if an employee is discharged during
       or at the end of a protected leave for a reason unrelated to the leave, there is no
       right to reinstatement. 29 C.F.R. § 825.216(a)(1).



                                             4
Conoshenti v. Public Service Elec. & Gas Co., 364 F.3d 135 (3d Cir. 2004). There was

evidence before the District Court that several employees of Aventis, Holpp’s sole client,

had expressed serious concerns about Holpp’s performance, and that Aventis’s Executive

Director of Marketing had told Holpp’s supervisor that ICC’s business with

Aventis—worth approximately three million dollars a year to ICC—could be at risk if

ICC continued to let Holpp manage the Aventis account. These were the circumstances,

according to ICC’s witnesses, that led to Holpp’s termination. ICC’s evidence on this

score was not contradicted. Since the record offered no ground on which a fact-finder

could reasonably conclude that ICC’s explanation of Holpp’s termination was pretextual,

and that the real reason was traceable to Holpp’s having taken FMLA leave, the District

Court properly ruled that ICC was entitled to judgment as a matter of law on Holpp’s

failure to reinstate claim.



III.   Conclusion

       For the foregoing reasons, we will affirm the District Court’s grant of summary

judgment for ICC, denial of Holpp’s motion for partial summary judgment, and entry of

final judgment in favor of ICC.




                                            5